Citation Nr: 1009167	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1  Entitlement to service connection for sciatic pain and leg 
swelling, claimed as secondary to a service-connected 
bilateral knee condition.

2.  Entitlement to a disability rating in excess of 
10 percent for bilateral pes planus.

3.  Entitlement to a disability rating in excess of 
10 percent for the left knee, status post total synovectomy.

4.  Entitlement to an initial compensable disability rating 
for right knee strain, secondary to service-connected left 
knee, status post total synovectomy, for the period of May 6, 
2005 to June 12, 2007.

5.  Entitlement to an initial disability rating in excess of 
10 percent for right knee strain, secondary to service-
connected left knee, status post total synovectomy, for the 
period of June 13, 2007 to the present.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for sciatic 
pain and leg swelling, secondary to a service-connected 
bilateral knee condition; continued 10 percent disability 
evaluations for the left knee, status post total synovectomy, 
and bilateral pes planus; and granted service connection for 
right knee strain, secondary to service-connected left knee, 
status post total synovectomy, assigning a noncompensable 
evaluation, effective May 6, 2005.  In December 2005, the 
Veteran submitted a notice of disagreement and subsequently 
perfected his appeal in March 2006.

In a March 2009 rating decision, the RO increased the 
Veteran's disability rating for right knee strain, secondary 
to service-connected left knee, status post total 
synovectomy, to 10 percent, effective June 13, 2007.

Because the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

As the Veteran perfected his appeal from the October 2005 
assignment of an initial noncompensable disability rating, 
the Board will address whether he was entitled to a 
compensable disability rating prior to June 13, 2007, as well 
as whether he is entitled to a disability rating higher than 
10 percent from June 13, 2007.  Therefore, the issues on 
appeal have been rephrased as shown above.  The Veteran is 
not prejudiced by such recharacterization of the issues.

In October 2009, the Veteran presented sworn testimony during 
a video conference hearing in Cleveland, Ohio, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that sciatic pain and bilateral leg swelling are the 
result of a disease or injury in active duty service or 
secondary to a service-connected disability.

2.  The Veteran's service-connected bilateral pes planus is 
manifested by mild to moderate pronation and a medial 
interphalangeal joint (IPJ) callosity on the right foot.

3.  The Veteran's service-connected left knee disability is 
manifested by flexion limited to 105 degrees with pain 
throughout the entire range of motion, use of a knee brace, 
and no objective signs of instability.

4.  From May 6, 2005 to June 12, 2007, the Veteran's service-
connected right knee disability was manifested by flexion 
limited to 135 degrees with pain over the last 30 degrees of 
flexion.

5.  As of June 13, 2007, the Veteran's service-connected 
right knee disability is manifested by flexion limited to 
114 degrees with pain throughout the entire range of motion.


CONCLUSIONS OF LAW

1.  Sciatic pain and bilateral leg swelling were not incurred 
in or aggravated by service, and are not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).

2.  The criteria for a disability rating in excess of 
10 percent for service-connected bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5276 (2009).

3.  The criteria for a disability rating in excess of 
10 percent for service-connected left knee, status post total 
synovectomy, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5257 (2009).

4.  The criteria for the assignment of an initial disability 
rating of 10 percent, but no higher, for service-connected 
right knee strain, secondary to service-connected left knee, 
status post total synovectomy, from May 6, 2005 to June 12, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.59, 4.71a, Diagnostic Code 5260 (2009).

5.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected right knee strain, 
secondary to service-connected left knee, status post total 
synovectomy, from June 13, 2007 to the present, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.71a, 
Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claims, a letter dated in 
June 2005 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Further, a March 2006 letter informed the Veteran of how VA 
determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, Social Security Administration records, 
and all obtainable private treatment records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent VA 
examinations for his knees, feet, and back in August 2005 and 
June 2007, and the results from those examinations have been 
included in the claims file for review.  The examinations 
involved a thorough examination of the Veteran and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for deciding 
the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  
Additionally, with regard to the Veteran's left knee 
disability, bilateral pes planus, and right knee disability, 
there is no evidence indicating that there has been a 
material change in severity since he was last examined in 
June 2007.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds that the VA examinations of record are adequate to 
decide the claims and that a new VA examination is not 
necessary at this time.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.

II. Merits of the Claims

A. Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 39 C.F.R. § 3.310(b) (2009); Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

Sciatic Pain and Bilateral Leg Swelling

The Veteran has not alleged that his sciatic pain and leg 
swelling are directly related to service.  The service 
treatment records do not contain any reference to treatment 
or diagnosis of sciatic pain or leg swelling.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).  No competent 
medical evidence has directly related the Veteran's sciatic 
pain and bilateral leg swelling to military service.  
Accordingly, the basis for a grant of service connection on a 
direct basis is not presented.

A review of the medical evidence of record shows that the 
Veteran has a current disability.  Specifically, the May 2005 
VA examiner noted the Veteran's reported symptoms with regard 
to his legs and sciatic pain and diagnosed him with 
intermittent claudication.  Thus, the first element of Wallin 
is met.  

Additionally, a review of the claims file indicates that the 
Veteran is service connected for a right knee disability, a 
left knee disability, and bilateral pes planus.  Thus, the 
second element of Wallin is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current intermittent claudication and 
his service-connected disabilities.

As referenced above, the Veteran was afforded a VA 
examination in August 2005.  At that time, the examiner 
reviewed the claims file and noted the Veteran's complaints 
of tingling in his legs.  He observed poor balance, mildly 
decreased sensation in the Veteran's feet, and absent ankle 
reflexes.  He diagnosed the Veteran with intermittent 
claudication and concluded that it was likely due to acquired 
lumbar stenosis, secondary to degenerative disc disease.  He 
did not indicate that there was a medical nexus between the 
Veteran's intermittent claudication and his service-connected 
disabilities.

The only other clinical evidence of record that discusses a 
possible etiology for the Veteran's bilateral leg and sciatic 
pain is a May 2007 VA treatment record.  That treatment 
record indicates that the Veteran's chronic low back pain is 
secondary to obesity and lack of exercise, not his service-
connected disabilities.  There is simply no medical evidence 
of record indicating a link between the Veteran's current 
complaints of sciatic pain and bilateral leg swelling and his 
service-connected disabilities.  As such, the medical nexus 
element of Wallin is not met.

In this case, the only evidence which purports to relate the 
Veteran's sciatic pain and bilateral leg swelling to his 
service-connected disabilities consists of the statements of 
the Veteran and his representative.  However, it is now well 
established that laypersons, such as the Veteran and his 
representative, without medical training are not competent to 
relate those symptoms to a specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran can 
describe what he experiences, he is not able to provide 
competent evidence as to the etiology of his left knee 
disability.  His assertions are accorded less weight than the 
competent medical evidence, the August 2005 VA examiner's 
opinion and the May 2007 VA treatment record, that is against 
his claim.  Competent evidence linking the Veteran's sciatic 
pain and bilateral leg swelling to a service-connected 
disability is lacking in this case.

Accordingly, the Board finds that the claim of entitlement to 
service connection for sciatic pain and bilateral leg 
swelling, secondary to service-connected bilateral knee 
disabilities, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

B. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Additionally, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Bilateral Pes Planus

The Veteran's service-connected bilateral pes planus has been 
evaluated as 10 percent disabling under Diagnostic Code 5276.  
He seeks a higher rating.

Under Diagnostic Code 5276, a 10 percent evaluation is 
assigned for unilateral or bilateral moderate acquired 
flatfeet with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.

A 20 percent evaluation is assigned for unilateral severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.

A 30 percent evaluation is assigned for bilateral severe 
acquired flatfeet with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities; or for unilateral pronounced acquired flatfoot 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

Finally, a 50 percent evaluation is assigned for bilateral 
pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The Veteran most recently underwent a VA examination for his 
bilateral pes planus in June 2007.  At that time, the 
examiner noted that the Veteran reported daily pain, 
weakness, fatigue, stiffness, swelling, heat, and redness.  
The Veteran reported an increase in symptoms with weight-
bearing, standing.  He indicated that the maximum amount of 
time he could spend on his feet was 5 minutes and that he did 
not use corrective shoes or inserts.  The examiner observed 
bilateral, semi-flexible decreased arches with no open 
lesions or preulcerative lesions.  He had full range of 
motion and an achilles insertion medially that was reducible 
without pain.  There was no additional limitation of motion 
or function with repetitive use.  The examiner did not 
observe any painful motion, edema, instability, weakness, or 
tenderness on examination.  A medial IPJ callos was observed.  
X-rays showed mild hallux valgus and mild pes planus 
bilaterally.  The examiner diagnosed the Veteran with 
minimally symptomatic bilateral pes planus.

The Veteran previously underwent a VA examination in 
August 2005.  At that time, the examiner noted the Veteran's 
complaints of bilateral foot pain, aches, soreness, and 
tenderness.  The Veteran reported using a cane for support 
and shoe inserts, which he said helped.  The examiner 
observed mild to moderate pronation of both feet with no 
callosities.  There was no valgus or deformity in the 
achilles or other toe abnormalities.  The Veteran reported 
increased pain with repetitive use, but the examiner did not 
observe any symptomatic changes.  The examiner diagnosed the 
Veteran with bilateral pes planus.

The medical evidence of record does not establish that the 
Veteran's service-connected bilateral pes planus warrants 
more than a 10 percent disability rating.  There is no 
evidence of severe flatfeet, such as objective evidence of 
marked deformity, accentuated pain on manipulation and use, 
or indication of swelling on use to warrant a 30 percent 
rating.  As such, a rating in excess of 10 percent for 
bilateral pes planus cannot be granted.

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities and finds that they are not 
applicable.  As such, an increased rating cannot be assigned 
under Diagnostic Codes 5277-5284.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5277-5284 (2009).

Additionally, there is no indication in the medical evidence 
of record that the Veteran's symptomatology warranted other 
than the currently assigned 10 percent disability rating 
throughout the appeal period.  As such, assignment of staged 
ratings is not warranted.  See Hart, supra.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz, supra.

Knees

The Veteran's service-connected left knee, status post total 
synovectomy, has been evaluated as 10 percent disabling under 
Diagnostic Code 5257.  His service-connected right knee 
strain, secondary to service-connected left knee, status post 
total synovectomy, has been assigned a noncompensable 
disability evaluation from May 6, 2005 to June 12, 2007, and 
a 10 percent disability evaluation from June 13, 2007 to the 
present, under Diagnostic Code 5260.  He seeks higher 
ratings.

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation is assigned 
for moderate recurrent subluxation or lateral instability of 
the knee, and a 30 percent evaluation is assigned for severe 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

Diagnostic Codes 5260 and 5261 provide the criteria for 
rating limitation of motion of the knees.  Normal range of 
motion for the knee is from 0 degrees of extension to 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2009).

Under Diagnostic Code 5260, a noncompensable rating is 
assigned for flexion of the leg limited to 60 degrees.  A 
10 percent rating is assigned for flexion of the leg limited 
to 45 degrees.  A 20 percent rating is assigned for flexion 
of the leg limited to 30 degrees.  And a 30 percent rating is 
assigned for flexion of the leg limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, a noncompensable rating is 
assigned for extension of the leg limited to 5 degrees.  A 
10 percent rating is assigned for extension of the leg 
limited to 10 degrees.  A 20 percent rating is assigned for 
extension of the leg limited to 15 degrees.  A 30 percent 
rating is assigned for extension of the leg limited to 
20 degrees.  A 40 percent rating is assigned for extension of 
the leg limited to 30 degrees.  And a 50 percent rating is 
assigned for extension of the leg limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Additionally, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Further, under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a 0 percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.

Left Knee

As referenced above, the Veteran most recently underwent a VA 
examination in June 2007.  At that time, the examiner noted 
that the Veteran experienced bilateral knee pain, aching, 
soreness, and tenderness.  The Veteran reported that his 
symptoms were exacerbated by prolonged standing and walking 
and repetitive use.  The examiner recorded range of motion 
measurements of 0 to 105 degrees of flexion with pain 
throughout the entire range of motion.  Repetitive use caused 
increased aching, pain, soreness, tenderness, and 
fatigability, but no change in the range of motion 
measurements.  He also indicated that the Veteran used braces 
on his knees and a cane, but that his knees were stable to 
medial and lateral and anterior and posterior testing.  The 
examiner diagnosed the Veteran with postoperative residuals 
of injury of the left knee, including arthritis.

The Veteran also underwent a VA examination in August 2005.  
At that time, the examiner noted the Veteran's complaints of 
aches, pains, soreness, tenderness, and occasional swelling.  
The Veteran reported increased symptoms with prolonged 
standing and walking, repetitive use, and weather changes.  
The examiner observed slight crepitation, and recorded range 
of motion measurements of 0 to 135 degrees of flexion with 
pain of the last 30 degrees of flexion.  Repetitive use 
caused increased aches, pains, soreness, tenderness, and 
fatigability, but no observed change in range of motion.  The 
examiner did not observe any subluxation or signs of 
instability, and the Veteran's left knee was stable to medial 
and lateral and anterior and posterior testing.  He diagnosed 
the Veteran with postop synovectomy of the left knee.

Additionally, the evidence includes range of motion 
measurements from the Bureau of Disability, dated May 2003.  
Those records show flexion of the left leg to 120 degrees and 
extension of the left leg to 0 degrees.

The medical evidence of record does not establish that the 
Veteran's service-connected left knee disability warrants 
more than a 10 percent disability rating.  There is no 
indication that he experiences moderate recurrent subluxation 
or lateral instability to warrant a 20 percent rating under 
his currently assigned Diagnostic Code 5257.  Indeed, both VA 
examiners found that the Veteran's left knee showed no signs 
of instability.  As such, a rating in excess of 10 percent 
for instability of the left knee cannot be granted.

Additionally, there is no indication that the Veteran's 
limitation of motion of the left knee reaches a compensable 
level to warrant a higher rating under Diagnostic Codes 5260 
or 5261.  The medical evidence contains no indication that 
flexion of his left leg has been limited to 60 degrees or 
less or that his extension of his left leg has been limited 
to 0 degrees or greater.  Thus, a separate compensable rating 
under Diagnostic Codes 5260 or 5261 is not warranted.

There is also no indication that the Veteran experiences any 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint to warrant a 
higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2009); see also 
DeLuca, supra.  Significantly, while both the August 2005 and 
June 2007 VA examiners noted the Veteran's complaints of 
increased pain and other symptoms with repetitive use, they 
indicated that this did not result in an observable change in 
his range of motion measurements.  Further, the June 2007 
examiner indicated that the Veteran was able to perform his 
daily activities without interference from his knees.  Thus, 
an increased rating under DeLuca is not warranted.

Further, an additional 10 percent rating for arthritis is not 
warranted.  As discussed above, General Counsel has held that 
a veteran rated under Diagnostic Code 5257 may also be 
granted an additional 10 percent rating for arthritis with 
limitation of motion.  However, the additional 10 percent is 
limited to cases where the Veteran's limitation of motion 
meets at minimum the noncompensable rating criteria.  See 
VAOPGCPREC 23-97.  In this case, the Veteran's most limited 
range of motion measurements showed flexion of the knee to 
105 degrees.  This fails to meet the noncompensable rating 
criteria for limitation of flexion (flexion limited to 
60 degrees or less).  As such, an additional 10 percent 
rating is not warranted under Diagnostic Codes 5003.

The Board has reviewed the remaining diagnostic codes 
relating to knee disabilities.  However, the claims folder 
contains no medical evidence indicating that the Veteran's 
left knee disability is manifested by ankylosis, removal of 
cartilage, impairment of the tibia and fibula, or symptoms 
other than those discussed above.  As such, an increased 
rating cannot be assigned under Diagnostic Codes 5256, 5258-
5259, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258-5259, 5262-5263 (2009).

Further, the Board notes that there is no indication in the 
medical evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned 10 percent 
disability rating throughout the appeal period.  As such, 
assignment of staged ratings is not warranted.  See Hart, 
supra.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz, supra.

Right Knee

As noted above, the Veteran most recently underwent a VA 
examination of his right knee in June 2007.  At that time, 
the Veteran reported pain, aching, soreness, and tenderness 
in his right knee, which was worsened with prolonged standing 
or walking and repetitive use.  He also reported experiencing 
flare-ups of increased pain with repetitive use.  The 
examiner recorded range of motion measurements of flexion 
from 0 to 114 degrees, with pain throughout the range of 
motion.  He noted that repetitive use caused increased 
aching, pain, soreness, tenderness, and fatigability, but 
that there was no observable change in the range of motion 
measurements as a result.  The examiner diagnosed the Veteran 
with right knee strain and noted that previous x-rays showed 
a normal right knee.

The Veteran also underwent a VA examination for his right 
knee in May 2005.  At that time, the examiner noted the 
Veteran's complaints of occasional aches, stiffness, and 
soreness in his right knee.  He did not observe any 
crepitation, effusion, or tenderness, and indicated that the 
Veteran's knee was stable to medial and lateral and anterior 
and posterior testing.  He reported that the Veteran had 
flexion of the right knee from 0 to 135 degrees.  X-rays 
showed no significant bone pathology.  The examiner diagnosed 
the Veteran with right knee strain.

Additionally, May 2003 range of motion measurements from the 
Bureau of Disability Determinations show flexion of the right 
knee to 130 degrees and extension of the right knee to 
0 degrees.

With regard to the period of May 6, 2005 to June 12, 2007, 
with resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's right knee disability has 
resulted in pain and fatigability upon repetitive use.  
Specifically, although this has not resulted in change in the 
range of motion measurements, it does appear to limit the 
Veteran's ability to stand or walk for prolonged periods of 
time.  Accordingly, the Board finds that his symptoms more 
closely approximate a 10 percent rating for right knee strain 
throughout this period.  See 38 C.F.R. §§ 4.40, 4.45 (2009); 
see also DeLuca, supra.

However, although a higher initial rating is warranted, the 
evidence of record does not reflect symptomatology of right 
knee strain that would meet the criteria for a rating in 
excess of 10 percent during this period of time.  While the 
evidence of record demonstrates painful motion and 
limitations on standing and walking, it does not reflect 
compensable limitation of motion or more severe functional 
loss.  As such, a higher rating under Diagnostic Code 5260 is 
not warranted for the time period of May 6, 2005 to June 12, 
2007.

With regard to the period of June 13, 2007 to the present, 
the medical evidence of record does not establish that the 
Veteran's service-connected right knee strain warrants a 
disability rating in excess of 10 percent.  There is no 
indication that he experiences limitation of flexion of the 
leg 30 degrees or less or that his right knee strain results 
in more severe functional loss than limitations on standing 
and walking to warrant a higher rating under Diagnostic Code 
5260.  As such, the Board finds that an evaluation in excess 
of 10 percent for right knee strain from June 13, 2007 to the 
present is not warranted.

Further, there is no indication that the Veteran's right knee 
disability warrants an increased rating under any other 
diagnostic code relating to the knees.  The claims folder 
contains no medical evidence indicating that the Veteran's 
right knee disability is manifested by arthritis, ankylosis, 
removal of cartilage, impairment of the tibia and fibula, 
limitation of extension, or symptoms other than those 
discussed above.  As such, an increased rating cannot be 
assigned under Diagnostic Codes 5003, 5256, 5258-5259, 5261-
5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 
5258-5259, 5261-5263 (2009).

Additionally, there is no evidence indicating that the 
severity of the Veteran's right knee strain has fluctuated 
throughout the appeals period to warrant staged ratings.  
Thus, the assignment of staged ratings is not appropriate.  
See Fenderson, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in 
excess of 10 percent for any time during the appeals period, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz, supra.

Extraschedular Consideration

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  


First, as a threshold issue, the Board must determine whether 
the veteran's disability picture is contemplated by the 
rating schedule.  If so, the rating schedule is adequate and 
an extraschedular referral is not necessary.  If, however, 
the veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The Veteran's complaints of instability and painful motion of 
his bilateral knees, as well as pain from flat feet, are 
adequately contemplated by the rating schedule.  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is 
not necessary.  

In short, the evidence does not support the proposition that 
the Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of these issues to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.




ORDER

Entitlement to service connection for sciatic pain and leg 
swelling, claimed as secondary to a service-connected 
bilateral knee condition, is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied.

Entitlement to a disability rating in excess of 10 percent 
for the left knee, status post total synovectomy, is denied.

Entitlement to an initial disability rating of 10 percent for 
right knee strain, secondary to service-connected left knee, 
status post total synovectomy, is granted from May 6, 2005 to 
June 12, 2007, subject to the laws and regulations governing 
the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for right knee strain, secondary to service-connected left 
knee, status post total synovectomy, from June 13, 2007 to 
the present, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


